



COURT OF APPEAL FOR ONTARIO

CITATION: Telus Communications Inc. v.
    Marche, 2021 ONCA 873

DATE: 20211207

DOCKET: C67529

Doherty, Benotto and Huscroft
    JJ.A.

BETWEEN

Telus Communications Inc.

Plaintiff (Respondent)

and

Patricia Marche (also known as
    Patricia Kerr and Patricia Marche-Kerr) and 1261140 Ontario Inc.

Defendants
    (Appellants)

and

Susan
    Worsley

Defendant
    (Respondent)

Brian Illion, for the appellants
    Patricia Marche and 1261140 Ontario Inc.

Lucas Lung, for the respondent Telus
    Communications Inc.

No one appearing for the respondent
    Susan Worsley

Heard and released orally: December 2,
    2021

On appeal from the
    order of Justice Janet Leiper of the Superior Court of Justice, dated September
    12, 2019.

REASONS FOR DECISION

[1]

This case turned on the straightforward application of well-established
    principles governing motions to set aside default judgment.

[2]

The motion judge found that the application of each of the principles
    identified by her spoke against setting aside this default judgment. It was of
    particular significance to the motion judge that there was no air of reality to
    any of the defences proposed by the appellant.

[3]

We see no error in that assessment. A determination of whether default
    judgment should be set aside ultimately involves the exercise of discretion by
    the motion judge. The motion judge did not error either in the identification
    of the relevant principles or the application of those principles and we cannot
    interfere with her exercise of her discretion.

[4]

The appeal is dismissed.

[5]

Costs to the respondent in the amount of $13,000, inclusive of
    disbursements and relevant taxes.

Doherty J.A.

M.L. Benotto
    J.A.

Grant Huscroft
    J.A.


